Name: 86/125/EEC, ECSC: Decision of the Council and the Commission of 24 March 1986 on the conclusion of the Third ACP-EEC Convention
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-03-31

 Avis juridique important|31986D012586/125/EEC, ECSC: Decision of the Council and the Commission of 24 March 1986 on the conclusion of the Third ACP-EEC Convention Official Journal L 086 , 31/03/1986 P. 0001++++ ( 1 ) OJ N C 229 , 9 . 9 . 1985 , P . 121 . ( 2 ) THE DATE OF ENTRY INTO FORCE OF THE CONVENTION WILL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES BY THE GENERAL SECRETARIAT OF THE COUNCIL . DECISION OF THE COUNCIL AND THE COMMISSION OF 24 MARCH 1986 ON THE CONCLUSION OF THE THIRD ACP-EEC CONVENTION ( 86/125/EEC , ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 238 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS THE THIRD ACP-EEC CONVENTION , SIGNED IN LOME ON 8 DECEMBER 1984 , SHOULD BE APPROVED , HAVE DECIDED AS FOLLOWS : ARTICLE 1 THE THIRD ACP-EEC CONVENTION , THE PROTOCOLS AND DECLARATIONS ANNEXED THERETO AND THE DECLARATIONS ATTACHED TO THE FINAL ACT ARE HEREBY APPROVED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN COAL AND STEEL COMMUNITY . THE TEXTS OF THE CONVENTION , THE PROTOCOLS AND DECLARATIONS AND THE FINAL ACT ARE ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL SHALL , AS REGARDS THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN COAL AND STEEL COMMUNITY , DEPOSIT THE ACT OF NOTIFICATION AS PROVIDED FOR IN ARTICLE 285 OF THE CONVENTION ( 2 ) . DONE AT BRUSSELS , 24 MARCH 1986 . FOR THE COUNCIL FOR THE COMMISSION THE PRESIDENT THE PRESIDENT G . BRAKS JACQUES DELORS